       Case 1:17-cv-07150-PAC-KHP Document 175 Filed 08/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X              8/5/2021
J.L., on behalf of J.P., et al.,

                                                Plaintiffs,            17-CV-7150 (JPC) (KHP)

                             -against-                                         ORDER

NEW YORK CITY DEPARTMENT OF
EDUCATION, et al.,

                                                 Defendants.
-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         A telephonic case management conference was held on August 4, 2021 at 10:00 a.m. as

discussed at the conference, Plaintiff shall identify a sample of 25 documents redacted for

attorney-client privilege and for which they contest the privilege assertion by Friday, August 20,

2021. Defendants are ordered to review their privilege assertion and submit the documents for

in camera review together with a privilege log by Tuesday, September 14, 2021. Plaintiffs

submit a letter to the Court in opposition to Defendant’s claims of privilege by Friday,

September 17, 2021. By August 20,2021, Plaintiffs also shall identify 25 documents withheld

from production on the ground of deliberative process privilege for the Court’s in camera

review. Defendants are ordered to review their privilege assertion and submit the documents

for in camera review together with a privilege log by Tuesday, September 14, 2021. Plaintiffs

submit a letter to the Court in opposition to Defendant’s claims of privilege by Friday,

September 17, 2021.

         Fact and expert deadlines are extended to January 14, 2022.
      Case 1:17-cv-07150-PAC-KHP Document 175 Filed 08/05/21 Page 2 of 2




        Defendant shall provide the name of anticipated witnesses in response to Plaintiff’s

30(b)(6) deposition notice by Friday, August 6, 2021.

        Lastly, the case management conference is scheduled for September 2, 2021 at 12:00

p.m. is rescheduled to September 9, 2021 at 4:00 p.m. The parties shall dial Judge Parker’s ATT

line for the call.

        SO ORDERED.

DATED:           New York, New York
                 August 5, 2021

                                                    ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge




                                                2
